Third District Court of Appeal
                               State of Florida

                        Opinion filed November 12, 2015.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                                No. 3D14-952
                         Lower Tribunal No. 05-25794
                             ________________


                                Michel Escoto,
                                    Appellant,

                                        vs.

                            The State of Florida,
                                    Appellee.


     An Appeal from the Circuit Court for Miami Dade County, Marisa Tinkler-
Mendez, Judge.

     Carlos J. Martinez, Public Defender, and Manuel Alvarez, Assistant Public
Defender, for appellant.

      Pamela Jo Bondi, Attorney General, and Robert Martinez Biswas, Assistant
Attorney General, for appellee.


Before SUAREZ, C.J., and ROTHENBERG and SALTER, JJ.

      PER CURIAM.
      Michel Escoto appeals a judgment and sentence of direct criminal contempt

of court. The conduct upon which the adjudication was based occurred in the

courtroom during Escoto’s trial on a charge of first-degree murder for the death of

his wife. We reverse and remand the order for the entry of specific findings

describing the comments and conduct which precipitated the judgment of

contempt.

      After a witness for the State testified regarding a one million dollar life

insurance policy on the life of his deceased wife and evidence that the couple was

about to be evicted from their apartment around the time of her death, Escoto

asked the court to “give [him] a second” because he was going to say something he

“shouldn’t.” Escoto began to tell the witness, “If you say that again,” and after an

objection by the State he suggested that it would take all of “those guys wearing

white” and more to control him.

      The court stopped the proceedings and had the jury removed. The court

found that Escoto had “crossed the line,” allowed him to address the court in

mitigation, and then ruled, “I am going to find you in direct criminal contempt

because your comment was contentious and violative of the Court order in the

Court’s presence as well as disruptive of the proceedings.” The court sentenced

Escoto to 30 days in the county jail for contempt. The written order specified that

Escoto was guilty of direct criminal contempt “due to inappropriate courtroom



                                         2
conduct and inappropriate comments to a witness, despite repeated admonishments

by the Court, thereby violating the Court’s previous orders.” This appeal followed.

      Analysis

      Florida Rule of Criminal Procedure 3.830, “Direct Criminal Contempt,”

specifies that a “judgment of guilt of contempt shall include a recital of those facts

on which the adjudication of guilt is based.” “Scrupulous compliance with rule

3.830 is required . . . .” Cook v. State, 636 So. 2d 895, 896 (Fla. 3d DCA 1994)

(quoting Peters v. State, 626 So. 2d 1048, 1048 (Fla. 4th DCA 1993)). “Purely

conclusory statements will not meet the requirement of a recitation of facts. For

example, citing the contemnor’s ‘unjudicious, unethical and intemperate conduct

before the court’ is insufficient.” McRoy v. State, 31 So. 3d 273, 274 (Fla. 5th

DCA 2010) (quoting Ray v. State, 352 So. 2d 110, 111-12 (Fla. 1st DCA 1977)).

      While the transcript in this case demonstrates some of the behavior for

which the defendant was held in contempt, the written judgment of criminal

contempt must include specific facts. See Johnson v. State, 584 So. 2d 95, 96-97

(Fla. 1st DCA 1991); see also Montoya v. State, 695 So. 2d 873 (Fla. 3d DCA

1997). We reverse and remand for the trial court to enter a judgment including a

recitation of the specific facts upon which the adjudication of contempt was based.

See, e.g., McGlamory v. State, 723 So. 2d 388 (Fla. 2d DCA 1999); Montoya, 695
So. 2d 873.



                                          3